DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 02/02/2022 is acknowledged.
Claims 11-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Shinohara (2016/0268421).

    PNG
    media_image1.png
    354
    598
    media_image1.png
    Greyscale

As to claim 1, figure 2A, Shinodara discloses:
1. A semiconductor device, comprising: a semiconductor body comprising a first major surface, a second major surface opposing the first major surface and at least one transistor device structure 100 [0018]); a source pad 24 and a gate pad 28 arranged on the first major surface; a drain pad 26 and at least one further contact pad 30 coupled to a further device structure 100, the drain pad 26 and the at least one further contact pad 30 being arranged on the second major surface.  

As to claim 2, figure 2A, Shinodara discloses:
2. The semiconductor device of claim 1, further comprising an insulating layer ([0031]; see markup fig 2A), wherein the at least one further contact pad 30 is electrically insulated from the semiconductor body 100 by a discrete portion of the insulating layer that is arranged between the at least one further contact pad 30 and the second major surface.  

As to claim 3, figure 2A, Shinodara discloses:


As to claim 9, figure 2A, Shinodara discloses: 
9. The semiconductor device of claim 1, further comprising a conductive via 34 electrically coupled to the at least one further contact pad 30 and electrically insulated from the semiconductor body 100.  

Allowable Subject Matter
Claims 4-8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ganitzer (2019/0088550) shows a die with substrate and vias.
Haney (2014/0246790) discloses a vertical MOSFET.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813